Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 9 and 14, and the species “SEQ ID NO: 2” in the reply filed on 18 November 2019 continues to be acknowledged. The restriction between sequence species has been withdrawn. Claims 10, 11, 13, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2019. New claim 34 resides within the scope of the elected invention and is examined herein.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.  The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOS, but which are not so identified. For example, figures 1F, 3D, 3F and 4A, along with at least Table 3, and paragraph [0142] of the instant specification disclose nucleotide sequences in excess of 10 nucleotides long, but are not identified by SEQ ID NO:. This is not an exhaustive. Applicants should carefully review the application for any further examples of failures to identify any sequences by SEQ ID NO:, and to otherwise verify that the application is in full compliance.
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements will result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The specifications “Brief Description of the Drawings” refers to legend characters by color, that aren’t visible in the submitted black-and-white drawings. Corrected drawing sheets or amendment of the specification to provide proper correspondence to the existing drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. No new matter may be added. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New Matter Objection
The amendments filed 21 May and 7 July 2020 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment of 7 July 2020 

Response to Traversal
At the outset, it is noted that applicant’s arguments regarding SEQ ID NO: 1 and SEQ ID NO: 2 are persuasive, and thus the objection to adding new matter to the specification as well as the rejection of claims under 35 USC 112(a) for reciting new matter as it relates to these 2 specific sequences have been withdrawn.
However the objection to the specification regarding changes made to paragraphs [0057]-[0060] and [0068], and specifically with regard to the effort to reassign sequence identifiers for individual sequences in these paragraphs is maintained. As discussed in the objection as originally set forth, the amendment of 7 July 2020 and the table recited therein are considered to comprise new matter, since the amendments seek to reassign the identity of previously disclosed sequences to their target. Changes to the specification and/or claims may be made to correct obvious errors. While applicant asserts that there is no new matter, and further alleges the sequence associated with SEQ ID NO:34 in the PCT application PCT/KR2016/000101 is the SEQ ID NOS: 31 and 34 in the instant application are different, and no evidence or reasoning has been supplied as to why they might be interchangeable in the instant application, or that a clear and obvious error was committed in assigning SEQ ID NO:31 instead of SEQ ID NO:34. The fact that applicant provides a side-by-side comparison of SEQ ID NOS in the PCT application and the corresponding SEQ ID NO of the specification as filed does nothing to resolve this, since this issue is independent of how sequences were identified in a different publication such as the PCT application. The instant new matter objection arises from attempting to switch one sequence in the instant application for another sequence in the instant application. The objection is maintained accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 9, 14 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite composition comprising:
(a)    RNA-guided endonuclease or a nucleotide sequence encoding the RNA-guided endonuclease; and

(i)    the nucleotide sequence of SEQ ID NO: 1; and
(ii)    the nucleotide sequence of SEQ ID NO: 2.
It is indefinite to require selection of a pair of nucleotide sequences from a group that only consists of a pair. At a minimum the extra verbiage is unnecessary, at a maximum it suggests that there are other sequences not being considered, such as whether SEQ ID NOS: 1 or 2 may be selected twice, and which is further exacerbated by reference to multiple nucleotide sequences in both part (a) and part (b) of claim 1. Correction and/or explanation is required. Claims 2, 4, 9, 14 and 34 are included in this rejection for importing this issue by dependency without being corrective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633